                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA                           )
                                                   )       Case No. 1:19-cr-77-CLC-SKL-1
v.                                                 )
                                                   )
BRADY SWEETEN                                      )

                                           ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the Court:

 (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the one-count

 Indictment; (2) accept Defendant’s plea of guilty to Count One of the Indictment; (3) adjudicate

 Defendant guilty of the charges set forth in Count One of the Indictment; and (4) find Defendant

 shall remain in custody until sentencing in this matter. (Doc. 20.) Neither party filed a timely

 objection to the report and recommendation. After reviewing the record, the Court agrees with the

 magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS

 the magistrate judge’s report and recommendation (Doc. 20) pursuant to 28 U.S.C. § 636(b)(1) and

 ORDERS as follows:

        (1)    Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment

        is GRANTED;

        (2)    Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

        (3)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count One of the

        Indictment;

        (4)    Defendant SHALL REMAIN in custody until sentencing in this matter which is

        scheduled to take place on April 22, 2020 at 2:00 p.m. [EASTERN] before the

        undersigned.
SO ORDERED.

ENTER:

              /s/
              CURTIS L. COLLIER
              UNITED STATES DISTRICT JUDGE
